1. By consent of all the counsel interested in the cases upon the docket for a particular circuit, the order in which the cases are entered will be varied on the call, for the sake of convenience. (R.)2. Upon special cause shown, cases will be transferred to the heel of the entire docket. (R.)*2193. Under no circumstances will cases belonging to one circuit be injected into another circuit, or between other circuits. Injunction cases are governed by a law peculiar to them. (E.)Practice before the Supreme Court. January Term, 1874.Pending the argument of cases upon the Atlanta Circuit, O. A. Lochrane, Esq., proposed to take the following order in reference to the cases above set forth, being numbers five, six and eight of the Brunswick Circuit:“ It appearing to the court that the above stated cases are important to be determined before the hearing in their regular order, in furtherance of the rights of parties, and in view of rule 21st of this court, the said cases are hereby set down for a hearing at the heel of the Albany Circuit.”In submitting the motion, Mr. Lochrane stated that opposite counsel consented to such disposition of the litigation referred to, and joined with him in making the request embraced in said order; that the three cases arose from the same litigation, and would be argued together.The motion was disallowed, and in rendering such decision, the principles contained in the above head-notes were enunciated.